Citation Nr: 0407030	
Decision Date: 03/17/04    Archive Date: 03/30/04

DOCKET NO.  98-03 277	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE

Entitlement to service connection for an esophageal disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L.  J. Vecchiollo



INTRODUCTION

The veteran had active service from January 1946 to November 
1947 and from August 1950 to July 1951. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.


FINDINGS OF FACT

1.  The veteran has been notified of the type of evidence 
needed to support his claim for an esophageal condition, and 
of whose responsibility-his or VA's, it is for obtaining 
this supporting evidence, and all evidence relevant to this 
claim has been obtained. 

2.  The veteran served aboard the USS Walke during OPERATION 
CROSSROADS in July 1946.

3.  The evidence does not establish the presence of an 
esophageal condition in service or until many years after 
service; nor does it establish that the condition is related 
to service or to in-service radiation exposure in any way.


CONCLUSION OF LAW

An esophageal condition, claimed as a result of exposure to 
ionizing radiation, was not incurred or aggravated during 
service and may not be presumed to have been incurred during 
service.  38 U.S.C.A. §§ 1110, 1112, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, during the pendency of this appeal, the 
VCAA was signed into law.  Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  It since has been codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
In addition, regulations implementing the VCAA are codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The 
Board will assume for the purpose of this decision that the 
liberalizing provisions of the VCAA and the implementing 
regulations, to include the notice and duty to assist 
provisions, are applicable to the issues on appeal.  See 
Dudnick v. Brown, 10 Vet. App. 79, 80 (1997).

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(b).  See, too, 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing 
the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  VA believes 
that this decision is incorrect as it applies to cases where 
the initial AOJ decision was made prior to the enactment of 
the VCAA and is pursuing further judicial review on this 
matter.  However, assuming solely for the sake of argument 
and without conceding the correctness of Pelegrini, the Board 
finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error for the reasons 
specified below.  

In the present case, regarding the issue of service 
connection for an esophageal condition, a substantially 
complete application was received in November 1996.  
Thereafter, in rating decisions dated in April 1997 and 
October 1997 that issue was denied.  The Board, in a February 
2000 decision, remanded the claim.  In December 2002, the RO 
provided notice to the claimant regarding what information 
and evidence is needed to substantiate the claim, as well as 
what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by 
VA, and the need for the claimant to submit any evidence in 
his or her possession that pertains to the claim.  The RO 
sent an additional letter in January 2003 informing the 
veteran that pertinent evidence which would enable him to 
prevail on his claim has not been submitted and that medical 
evidence or a statement from a physician regarding the 
etiology of his esophageal condition was needed.  The RO 
denied the claim on the merits in a May 2003 supplemental 
statement of the case (SSOC) which again informed him of the 
evidence and information necessary to substantiate his claim, 
the information and evidence that he should submit 
personally, and the assistance that VA would provide in 
obtaining evidence and information in support of his claims-
if identified.  38 U.S.C.A. § 5103(a); see also Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, No. 01-944, slip 
op. at 13.  On the other hand, the Court acknowledged that 
the Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, No. 01-944, slip op. at 13.  
Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notices provided to the appellant in December 2002, 
January 2003, and May 2003 were not given prior to the first 
AOJ adjudication of the claim, the notices were provided by 
the AOJ prior to the transfer and certification of the 
appellant's case to the Board, and the content of the notices 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After notice was provided, the 
case was readjudicated and an SSOC was provided to the 
appellant.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices. 

The veteran has repeatedly noted that he did not seek 
treatment for an esophageal condition in service and that 
records pertaining to treatment for an esophageal condition 
dated shortly after service are unavailable.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.  

The Court's decision in Pelegrini also held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Such notification has been accomplished in this case, 
therefore, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996).  The Board finds that the passage of 
the VCAA and the implementing regulations, and issuance of 
applicable Court precedent does not prevent the Board from 
rendering a decision, at this time, on the issue of service 
connection for an esophageal condition since all notification 
and development needed to render a fair decision on this 
issue has been accomplished.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Where the veteran has been fully notified and is aware of the 
type of evidence required to substantiate his claim, and 
where there has been extensive factual development of the 
case indicating that no additional assistance would aid in 
further developing the claims, no further development 
pursuant to the VCAA is required.  Wensch v. Principi, 15 
Vet. App. 362 (2001), citing Dela Cruz v. Principi, 
15 Vet. App. 143 (2001) (The Secretary is not required to 
provide assistance "if no reasonable possibility exists that 
such assistance would aid in substantiating the claim.").  
Accordingly, the Board will proceed with adjudication of the 
claim.

The veteran's service medical records are negative for an 
esophageal condition.  

A January 1965 private progress note indicated that the 
veteran complained of heartburn and vomiting.  A subsequent 
x-ray study revealed an active duodenal ulcer.  

A December 1987 VA radiology request and medical certificate 
noted that the veteran had a history of radiation exposure, 
0.330 REM gamma.  A gastrointestinal series found a lower 
esophageal ring, and moderate prominence of the post-bulbar 
mucosa.  No active ulcer crater was found.  A June 1989 upper 
gastrointestinal (GI) x-ray series noted a lower esophageal 
hiatal hernia with Schatzki ring causing chronic reflux 
esophagitis.  A November 1990 VA consultation sheet 
recommended that the veteran undergo yearly testing given his 
potential exposure to nuclear bomb radiation in 1946-47.  

A July 1996 consultation with Robert M. Weiss, M.D., is of 
record.  The veteran sought treatment, in part, for chronic 
esophageal reflux.  An August 1996 esophagogastroduodenoscopy 
(EGD) showed possible distal Barrett's esophagus, hiatal 
hernia, and mild gastritis.  The diagnosis of Barrett's 
esophagus was subsequently confirmed.  

In a December 2002 note, Dr. Weiss stated that there is no 
evidence to suggest that the veteran's Barrett's esophagus is 
related to exposure to atomic radiation.  The physician also 
stated that all current data suggest that chronic reflux 
esophagitis is the contributing factor.  The physician also 
submitted a February 2003 letter that stated 

. . .clearly acid reflux is the major 
contributing factor to Barrett's 
esophagus.  In regard to the question of 
exposure to ionizing radiation during 
atomic bomb testing in the 1940's, there 
may be a possible relationship between 
that and your GI problems.  I certainly 
cannot say this definitely, nor can I 
rule it out with 100% certainty.  As you 
stated in your letter the potential 
contributing factor could be that of 
previous radiation exposure.  

The veteran contends that the radiation exposure he received 
during his service aboard the USS Walke during OPERATION 
CROSSROADS in July 1946 when the ship was within eight miles 
of atomic testing caused his esophageal condition.  He also 
noted that the effects of radiation exposure do not instantly 
result in symptomatology, which explains why the condition 
was not evident in service.  

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
such current disability was incurred in the active military 
service or, if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

To establish entitlement to service connection, there must 
be:  (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between an in-service 
injury or disease and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

For veterans who were exposed to ionizing radiation during 
service, service connection for a condition that is claimed 
to be attributable to such exposure may be established in one 
of three different ways.  First, there are 15 types of cancer 
that are presumptively service-connected.  38 U.S.C. § 
1112(c); 38 C.F.R. § 3.309(d).  Second, 38 C.F.R. § 3.311(b) 
provides a list of "radiogenic diseases" that will be 
service-connected, provided that certain conditions specified 
in that regulation are met.  Other "radiogenic" diseases, 
such as any form of cancer listed under 38 C.F.R. § 
3.311(b)(2), found 5 years or more after service in an 
ionizing radiation exposed veteran, may be service-connected 
if the VA Under Secretary for Benefits determines that they 
are related to ionizing radiation exposure while in service 
or if they are otherwise linked medically to ionizing 
radiation exposure while in service.  Third, direct service 
connection can be established by showing that the disease was 
incurred during or aggravated by service.  See Combee v. 
Brown, 34 F.3d 1039, 1045 (Fed. Cir. 1994).  Therefore, the 
Board will consider the veteran's claim for service 
connection for an esophageal condition by these three means.

The veteran has alleged that he participated in OPERATION 
CROSSROADS following test detonation of nuclear weapons in 
July 1946.  And his service personnel records note that he 
served aboard the USS Walke (DD 723) which participated in 
the tests.  Accordingly, his claim must be evaluated under 
the provisions of 38 U.S.C. § 1112(c), 38 C.F.R. § 3.309(d), 
and 38 C.F.R. § 3.311.

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as one who while serving on active duty or on 
active duty for training or inactive duty training, 
participated in a radiation-risk activity.  "Radiation-risk 
activity" is defined to mean onsite participation in a test 
involving the atmospheric detonation of a nuclear device or 
performance of official military duties in connection with 
ships, aircraft, or other equipment used in direct support of 
the nuclear test.  38 C.F.R. § 3.309(b)(i), (ii).  

38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d), provides a 
presumption of service connection for certain diseases in the 
case of a radiation-exposed veteran, meaning one who was 
involved in a listed radiation risk activity in service.  
However, the veteran's esophageal condition is not identified 
as a disease for which this presumption of service connection 
applies.  Therefore, these provisions are not for 
application.  

38 C.F.R. § 3.311 provides instruction on the development of 
claims based on exposure to ionizing radiation although the 
regulation does not provide a presumption of service 
connection.  See Ramey v. Gober, 120 F.3d 1239 (Fed.Cir. 
1997).  Section 3.311(a) calls for the development of a dose 
assessment where it is established that a radiogenic disease 
first became manifest after service, where it was not 
manifest to a compensable degree within any applicable 
presumptive period specified in either § 3.307 or § 3.309, 
and where it is contended that the disease is a result of 
ionizing radiation in service.

"Radiogenic disease" is defined as a disease that may be 
induced by ionizing radiation, and specifically includes the 
following: thyroid cancer, breast cancer, bone cancer, liver 
cancer, skin cancer, esophageal cancer, stomach cancer, colon 
cancer, pancreatic cancer, kidney cancer, urinary bladder 
cancer, salivary gland cancer, multiple myeloma, posterior 
subcapsular cataracts, non-malignant thyroid nodular disease, 
ovarian cancer, parathyroid adenoma, tumors of the brain and 
central nervous system, cancer of the rectum, lymphomas other 
than Hodgkin's disease, prostate cancer, and any other 
cancer.  38 C.F.R. § 3.311(b)(2)(i)-(xxiv).  Again, the 
veteran's esophageal condition is not a "radiogenic disease" 
subject to this regulation.

In addition, 38 C.F.R. § 3.311(b)(4) provides that if a claim 
for service connection is based upon a disease other than one 
listed as a radiogenic disease, the VA shall nevertheless 
consider the claim under the provisions of that section 
provided that the veteran has provided competent scientific 
or medical evidence that the condition is a radiogenic 
disease.  In this regard, the Board notes that the February 
2003 letter from Dr. Weiss merely indicates that the 
esophageal disorder "may or may not" be related to 
radiation exposure.  Such a statement is too speculative in 
nature to establish the relationship thereto.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  Medical probabilities and 
possibilities and unsupported medical opinions carry 
negligible probative weight.  Id.  An accurate determination 
of etiology is not a condition precedent to granting service 
connection; nor is "definite etiology" or "obvious 
etiology."  See Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  But a doctor's opinion, as here, phrased in 
equivocal terms of "may or may not" is an insufficient 
basis for an award of service connection.  See Winsett v. 
West, 11 Vet. App. 420, 424 (1998).  So there is no competent 
scientific or medical evidence of record that the esophageal 
condition was caused by radiation exposure.  Therefore, the 
provisions of 38 C.F.R. § 3.311 are not for application.  

The veteran may also establish, by independent medical 
evidence, that a current disorder is etiologically related to 
exposure to radiation in service.  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994); 38 C.F.R. §§ 3.303(d).  The Board 
has evaluated the foregoing and must conclude that the 
preponderance of the evidence is against a finding that the 
veteran suffers from an esophageal condition that was 
incurred as a result of such exposure.  The medical evidence 
of record also fails to establish the veteran's esophageal 
condition was otherwise incurred during his active service.  
None of the clinical treatment records contain any medical 
opinion suggesting any sort of possible causal relationship 
or nexus between the veteran's esophageal condition and his 
active military service generally.  In addition, the Board 
observes that his esophageal condition was not diagnosed 
until many years following his discharge from service, 
without evidence of continuity of symptomatology during the 
interim.  See Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997).

Accordingly, in light of the absence of any such evidence 
suggestive of a link between the diagnosed esophageal 
condition as reflected in the clinical treatment records, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for service connection for an esophageal 
condition on a direct basis.

Finally, statements and testimony by the veteran to the 
effect that his currently diagnosed esophageal disorder is 
the result of in-service radiation exposure do not constitute 
competent medical evidence.  As a layperson, lacking in 
medical training and expertise, the veteran is not competent 
to address issues which require expert medical opinions, to 
include medical diagnoses or opinions as to medical etiology.  
See generally Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992).  

In reaching this determination, the Board has considered the 
doctrine of reasonable doubt.  Since, however, the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  See Alemany v. Brown, 9 
Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 
(1999).


ORDER

The claim for service connection for an esophageal disorder 
is denied.  



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



